


Exhibit 10.12

STOCK PURCHASE AGREEMENT

        In the city of Guayaquil, on the 17th day of February 2003, a Purchase
Agreement is executed for all the shares of the companies MARINES C.A. and
RECORCHOLIS S.A., in accordance with the following clauses:

ONE: PARTIES: The following persons intervene in its execution: a) The party of
the first part, as SELLERS: The Shareholders of MARINES C.A.: BALTEK
CORPORATION, represented by Mr. ANTONIO LUIS DIAZ, in his capacity of Vice
President of Operations for Latin America: MADERAS SECAS C.A., MASECA,
represented by Engineer JOSE SANDOVAL MUÑOZ, in his capacity of General Manager,
and BALMANTA S.A., represented by Engineer CARLOS NARANJO LINDAO, in his
capacity of SECOND MANAGER; and the Shareholder of RECORCHOLIS S.A.: MARINES
C.A., represented by Engineer JOSE SANDOVAL MUÑOZ, in his capacity of General
Manager. b) The party of the second part, as BUYER, is the British Virgin
Islands company CONLORANCE INVESTMENTS INC., duly represented by its Special
Representative in Ecuador, Attorney Justo Andrés Andrade Macías. c) There also
appears in order to make declarations and contract the obligations indicated
below Engineer JOSE SANDOVAL MUÑOZ, in his capacity of General Manager of the
companies MARINES C.A. and RECORCHOLIS S.A.

TWO: BACKGROUND A) Engineer José Sandoval Muñoz, in his capacity of General
Manager and Legal Representative of the companies MARINES C.A. and RECORCHOLIS
S.A. declares knowingly and expressly, as follows:

A. One) Background of MARINES C.A.—MARINES C.A. is an Ecuadorian company
domiciled in Guayaquil, with capital of SEVENTEEN THOUSAND SIX HUNDRED
FORTY-EIGHT 00/100 U.S. DOLLARS, represented by forty-four thousand one hundred
twenty common registered shares with a par value of forty cents of a dollar
each, whose corporate object is the production, sowing, harvesting, production
of larvae in Laboratory, packing and marketing of bioaquatic species, especially
shrimp. MARINES C.A. was constituted with a capital of twelve million sucres,
under public instrument executed on August twenty, nineteen hundred eighty-one
before the Notary of the canton of Urbina Jado, Attorney Marcos Díaz Casquete,
and recorded with the Commercial Register of Guayaquil on September seventeen,
nineteen hundred eighty-one. By public instrument executed on December one,
nineteen hundred ninety-eight, before Notary Nine of Guayaquil, Dr. Gloria
Lecaro de Crespo, and recorded with the Commercial Register of Guayaquil on
September one, nineteen hundred ninety-nine, the subscribed capital of the
company was increased to four hundred forty-one million two hundred thousand
sucres. By public instrument executed on December eighteen two thousand before
Notary Thirty of Guayaquil, Dr. Piero Aycart Vincenzini, recorded with the
Commercial Register of Guayaquil on August three, two thousand one, the bylaws
of the company were amended, and the capital was converted to SEVENTEEN THOUSAND
SIX HUNDRED FORTY-EIGHT 00/100 US DOLLARS (US$ 17,648.00), represented by
Forty-four Thousand One Hundred Twenty common registered shares of Forty Cents
of a Dollar each, which is the capital with which it currently operates and
functions. Said shares are subscribed and paid up in full. The only current
owners of the shares are: BALTEK CORPORATION, owner of sixteen thousand two
hundred twenty-eight (16,228) shares of forty cents of a dollar each; MADERAS
SECAS C.A., MASECA, owner of twelve thousand eight hundred ninety (12,890)
shares of forty cents of a dollar each; and BALMANTA S.A., owner of fifteen
thousand two (15,002) shares of forty cents of a dollar each. Among the assets
of the company listed in the inventory added as an integral part of this
instrument, there is a shrimp farm made up of nine lots which currently form a
single body, with an area of seven hundred thirty-six point seventy-nine
hectares, located in the place called Isla Verde, across from the Gulf of
Guayaquil, in the jurisdiction of the parish of Ximena, canton of Guayaquil; a
shrimp packing plant located in lot One-A-Four in Lotización Las Ferias, canton
of Durán, with a total area of ten thousand three

1

--------------------------------------------------------------------------------


hundred eighty square meters; and a Larvae Laboratory located in the place named
San Pablo, canton of Santa Elena, with an area of fifteen thousand point seventy
square meters; all these properties are located in the Province of Guayas, with
the boundaries and title history detailed in the certificates of the Property
Registrars of Guayaquil, Durán, and Santa Elena, enclosed as documents of proof
with this public instrument.

A. Two) BACKGROUND OF RECORCHOLIS S.A.—RECORCHOLIS S.A. is an Ecuadorian
joint-stock company domiciled in Guayaquil, with a capital of ONE THOUSAND
00/100 US DOLLARS represented by One thousand common registered shares with a
par value of One Dollar each, whose corporate object is the sowing, harvesting,
and marketing of bioaquatic species, especially shrimp. RECORCHOLIS S.A. was
constituted by public instrument certified by the Notary of the canton of Urbina
Jado, Attorney Marcos Díaz Casquete, on February twenty-five, nineteen hundred
eighty-one, and was recorded with the Commercial Register of Guayaquil on April
ten, nineteen hundred eighty-one. Its initial capital was fifteen thousand
sucres. By public instrument certified by Notary Thirty of the canton of
Guayaquil, Dr. Piero Aycart Vincenzini, on November thirty, two thousand,
recorded with the Commercial Register of Guayaquil on April two, two thousand
one, said company changed its capital to US dollars and increased it to ONE
THOUSAND US DOLLARS (US$1,000.00), divided into one thousand common registered
shares with a par value of One Dollar each. Said shares are subscribed and paid
up in full. The only and current owner of all these shares is the company
MARINES C.A. By Interministerial Decision Number Two Hundred, dated November
ten, nineteen hundred ninety-three, the Subsecretaries of Fishing and National
Defense, granted said company renewal permit for an additional ten years, to
engage in the breeding, cultivation and internal marketing of shrimp on 200
hectares in the place named Isla Moquiñaña (also known as Isla Escalante),
parish of Ximena, canton of Guayaquil, province of Guayas. RECORCHOLIS S.A. is
the owner of all the installations, equipment, machinery, supplies, tools,
buildings, vehicles, vessels, and other assets of the company, as listed in the
inventory enclosed herewith.

B) The General Shareholders' Meetings of the companies MADERAS SECAS C.A.,
MASECA, and BALMANTA S.A., shareholders of MARINES C.A., and of MARINES C.A.,
shareholder of RECORCHOLIS S.A., held on February fourteen, two thousand three,
authorize their legal representatives to transfer for consideration all the
shares held by said companies in the capital of MARINES C.A. and RECORCHOLIS
S.A., respectively, and to execute this purchase agreement.

C) By Public Instrument executed before Notary Thirty of Guayaquil, Dr. Piero
Aycart Vincenzini, on December eleven, two thousand two, THE SELLERS, as
committed sellers, executed a Commitment Agreement for purchase of shares of the
companies MARINES C.A. and RECORCHOLIS S.A. in favor of Messrs. Récher Hernán
Vivanco Córdova and Luz Aminta Sierra Sierra de Vivanco, establishing, inter
alia, as term for the signature of the final purchase agreement the date January
thirty-one, two thousand three.

D) By Public Instrument executed before Notary Thirty of Guayaquil, Dr. Piero
Aycart Vincenzini, on January thirty-one, two thousand three, THE SELLERS, as
committed sellers, executed an Expansion Addendum to the Commitment Agreement
for Purchase of shares of the companies MARINES C.A. and RECORCHOLIS S.A., with
Messrs. Récher Hernán Vivanco Córdova and Luz Aminta Sierra Sierra de Vivanco,
establishing an extension of the term for the signing of the final purchase
agreement and transfer of shares; also modified was the content of clause six of
the commitment purchase agreement executed on December eleven, two thousand two,
concerning the obligation of the committed sellers (THE SELLERS in this
instrument) to pay an indemnity to the committed buyers (the Vivanco spouses) in
the event of failure to execute the final purchase agreement within the
established term, which was increased Six Hundred Thousand US Dollars
(US$600,000); in addition, it was agreed that the committed sellers (THE SELLERS
in this instrument) would sign and transfer the shares concerned by this
assignment and transferred to a third-party foreign company which, in turn,
would transfer the shares and with them all assets and liabilities of MARINES
C.A. and RECORCHOLIS S.A. to the spouses Récher Hernán Vivanco Córdova and Luz
Aminta Sierra Sierra de Vivanco, respecting the conditions of the sale
commitment of

2

--------------------------------------------------------------------------------


December eleven, two thousand two; and the spouses Récher Hernán Vivanco Córdova
and Luz Aminta Sierra Sierra de Vivanco declared that they were aware and
accepted that, once the third-party foreign company (THE BUYER in this
instrument) would transfer the shares of said companies to the aforementioned
spouses, the committed sellers (THE SELLERS in this instrument) would stop being
bound by the declarations, obligations and rights set forth in the selling
commitment and in said instrument, and as of that time, the third-party foreign
company (THE BUYER in this instrument) would take upon itself and expressly
assume all and every one of said declarations and obligations.

THREE: PURCHASE OF SHARES.—With these recitals, the SELLERS sign and transfer,
granting by sale and perpetual alienation to the BUYER all common registered
shares held by them in the capital of MARINES C.A. and RECORCHOLIS S.A. The
assignment and transfer of the shares is carried out as follows: a) The
shareholders SELLERS of MARINES C.A.: BALTEK CORPORATION, represented by
Mr. ANTONIO LUIS DIAZ, in his capacity of Vice-President of Operations for Latin
America; MADERAS SECAS C.A., MASECA, represented by Engineer JOSE SANDOVAL
MUÑOZ, in his capacity of General Manager; and BALMANTA S.A., represented by
Engineer CARLOS NARANJO LINDAO, in his capacity of SECOND MANAGER, assign and
transfer their shares to the BUYER, in the quantities indicated below: 1) BALTEK
CORPORATION transfers sixteen thousand two hundred twenty-eight (16,228) shares
of forty cents of a dollar each, contained in stock certificate number zero zero
one; 2) MADERAS SECAS C.A., MASECA transfers twelve thousand eight hundred
ninety (12,890) shares of forty cents of a dollar each, contained in stock
certificate zero zero three; and 3) BALMANTA S.A. transfers fifteen thousand two
(15,002) shares of forty cents of a dollar each, contained in stock certificate
number zero zero two; this is equivalent to all the shares making up the capital
of the company MARINES C.A., i.e. Forty-four Thousand One Hundred Twenty
(44,120) common registered shares with a par value of forty cents of a dollar
each; b) the shareholder SELLER of RECORCHOLIS S.A.: The company MARINES C.A.,
represented by Engineer JOSE SANDOVAL MUÑOZ, in his capacity of General Manager,
assigns and transfers to the BUYERS one thousand (1,000) shares of one US
dollar, contained in stock certificate number zero zero one, which is equivalent
to all the shares making up the capital of RECORCHOLIS S.A., i.e. one thousand
(1,000) common registered shares with a par value of one dollar each. It is
noted for the record that the transfer of the shares is carried out through
communications addressed to the legal representative of both companies, the same
as the delivery of the corresponding stock certificates, duly endorsed.
Furthermore, it is noted for the record that the transfer includes all rights in
the shares sold, including legal and optional reserves, dividends and
non-distributed profits, credits against the companies, as well as any liability
possibly held by the SELLERS for the obligations and debts contracted by the
companies to date, including debts or liabilities not recorded or posted to the
accounting books of MARINES C.A. and RECORCHOLIS S.A., concerning which THE
BUYER expressly assumes full liability and releases THE SELLERS from any
liability, so that the BUYER of the shares has full title therein, and in the
assets and liabilities corresponding to them. In turn, THE BUYER declares that
it accepts this purchase without any reservation and with full information,
because it is suitable for its interests.

FOUR: PRICE.- The total Price freely agreed upon between the contracting parties
for the assignment and transfer of all the shares of MARINES C.A. and
RECORCHOLIS S.A. is ONE MILLION FOUR HUNDRED THOUSAND 00/100 (US$1,400,000.00)
US DOLLARS. From this price, THE SELLERS declare that they have received ONE
HUNDRED THOUSAND 00/100 (US$100,000.00) US DOLLARS, by check number two nine one
five, drawn against current account number one three nine two eight nine—one
with Banco del Pacífico S.A., written to the order of RECORCHOLIS S.A., which
was delivered in December, two thousand two by the spouses Récher Hernán Vivanco
Córdova and Luz Aminta Sierra Sierra de Vivanco. Since this payment of ONE
HUNDRED THOUSAND 00/100 (US$100,000) US DOLLARS was made by the spouses Récher
Hernán Vivanco Córdova and Luz Aminta Sierra Sierra de Vivanco in favor of THE
SELLERS and not by THE BUYER, and considering that the spouses Récher Hernán
Vivanco Córdova and Luz Aminta Sierra Sierra de Vivanco must deliver at least
the same amount to THE BUYER as part of the future assignment and transfer of
the shares hereunder, the parties, in

3

--------------------------------------------------------------------------------


order to offset the mutual credits existing between them and with the spouses
Récher Hernán Vivanco Córdova and Luz Aminta Sierra Sierra de Vivanco, the
latter expressly agreed to offset credits in the amount of ONE HUNDRED THOUSAND
US DOLLARS, which price is deducted from the total price of this assignment and
transfer of shares. For this reason, when THE BUYER, in turn, assigns and
transfers the shares hereunder to the spouses Récher Hernán Vivanco Córdova and
Luz Aminta Sierra Sierra de Vivanco, THE BUYER must, also in said instrument,
deduct from the total price of said sale the amount of ONE HUNDRED THOUSAND
00/100 (US$100,000) US DOLLARS. Such being the case, the pending balance of the
total price of the shares which constitute the object of this assignment and
transfer is reduced by said amount and established at ONE MILLION THREE HUNDRED
THOUSAND 00/100 (US$1,300,000.00) US DOLLARS, which will be paid as indicated
below: a) The amount of ONE HUNDRED FIFTY THOUSAND 00/100 (US$150,000.00) US
DOLLARS will be paid by February 28, 2003, by certified check, as arises from
the promissory note representing said credit, issued by THE BUYER in this act;
b) the balance, i.e. the amount of ONE MILLION ONE HUNDRED FIFTY THOUSAND 00/100
(US$150,000.00) US DOLLARS, in four partial payments of TWO HUNDRED EIGHTY-SEVEN
THOUSAND FIVE HUNDRED 00/100 (US$287,500.00) in capital each, plus annual
interest of eight per cent, payable on the maturity of each partial payment
together with the respective capital. The payments will be made by certified
check on the dates indicated below: (i) May ten, two thousand three,
(ii) November ten, two thousand three, (iii) May ten, two thousand four, and
(iv) November 10, two thousand four. It is noted for the record that, to
represent each of the four partial payments, THE BUYER issues a promissory note.
The parties expressly agree that, without prejudice to the above provisions
concerning the price, set forth in this clause, if THE BUYER pays to THE SELLERS
or to the party designated by them the amount of NINE HUNDRED THOUSAND 00/100
(US$900,000.00) US DOLLARS in cash or by certified check, whereby said amount
includes the ONE HUNDRED FIFTY THOUSAND 00/100 (US$150,000) US DOLLARS to be
delivered by THE BUYER by February 28, two thousand three, plus any other amount
of money delivered by THE BUYER before March fourteen, two thousand three, the
total price of the shares under this assignment and transfer will be reduced to
ONE MILLION 00/100 (US$1,000,000.00) US DOLLARS. Consequently, the total price
of the shares will be reduced by FOUR HUNDRED THOUSAND 00/100 (US$400,000.00) US
DOLLARS if THE BUYER pays the amount of NINE HUNDRED THOUSAND 00/100
(US$900,000.00) US DOLLARS in cash or certified check by March 14, 2003. As
guarantee of the payment of the balance outstanding, the parties agree that
MARINES C.A. and RECORCHOLIS S.A. grant to THE SELLERS or to the party
designated by them a first mortgage on all the real estate and movables
permanently allocated to them for the benefit, use and cultivation of said
properties, even if they can be separated without prejudice, owned by said
companies, as described in the inventories enclosed with this instrument. All
the costs, expenses, and fees incurred in connection with the mortgage
guarantees will be paid by THE BUYER.

FIVE: DECLARATIONS.—The SELLERS, as sole current shareholders in the capital of
MARINES C.A. and RECORCHOLIS S.A. declare: That they do not offer any type of
guarantee and do not assume any type of responsibility in connection with the
assignment and sale of the shares hereunder. The BUYER, in turn, declares:
a) That it knows and accepts that THE SELLERS do not offer any guarantee and do
not take any responsibility in connection with the assignment and sale of the
shares hereunder, including in connection with the situations originated prior
to the execution of this instrument; b) That it knows and accepts to buy the
shares subject to this assignment and purchase, as is, i.e. with all defects,
obligations, conditions and limitations they have or may have in the future, for
which THE BUYER expressly agrees and takes responsibility; all of the above is
motivated by the fact that the assignment and transfer hereunder is carried out
without any type of guarantee from THE SELLERS; c) That it knows, accepts and
agrees with the accounting books and other financial and legal information of
MARINES C.A. and RECORCHOLIS S.A., which it has thoroughly reviewed, and
declares that it accepts them without any reservation; d) That it expressly
releases THE SELLERS from any responsibility that may arise or intervene in
connection with the assignment and sale of the shares hereunder, including in
connection with

4

--------------------------------------------------------------------------------


the obligations originating prior to the execution of this instrument; e) That
it expressly waives any right it has or may have to claim from THE SELLERS for
any reason, either in the past, present and future; f) That it knows and accepts
that, once the transfer of the shares to it is perfected, THE SELLERS will cease
being bound by the declarations, obligations, and rights set forth in the
selling commitment, and the expansion addendum thereof, executed with the
spouses Récher Hernán Vivanco Córdova and Luz Aminta Sierra Sierra de Vivanco
before Notary Number Thirty of the canton of Guayaquil on December eleven, two
thousand two, and on January thirty-one, two thousand three, respectively, and
that as of said time they take upon themselves and expressly assume said
declarations and obligations, so that THE SELLERS will be released from any
responsibility related to said contracts, all with full knowledge and acceptance
of the spouses Récher Hernán Vivanco Córdova and Luz Aminta Sierra Sierra de
Vivanco. By mutual agreement, THE SELLERS and THE BUYER note for the record that
THE BUYER will be the only party responsible for any contingency or obligation
of MARINES C.A. and RECORCHOLIS S.A., including those originating or arising
from a date prior to the execution of this agreement, as well as those unknown
at this time and which may become known later on; in light of the above, THE
SELLERS will not be responsible for obligations prior to the execution of this
instrument, of any nature, including labor and tax obligations, obligations to
the Ecuadorian Social Security Institute, whether said companies were bound
directly or indirectly; in addition, THE BUYER takes responsibility for any
indemnity established in favor of Messrs. Récher Hernán Vivanco Córdova and Luz
Aminta Sierra Sierra de Vivanco and all other obligations assumed by THE SELLERS
in the commitment to sell the shares of MARINES C.A. and RECORCHOLIS S.A.,
executed on December eleven, two thousand two, as well as the expansion addendum
executed on January thirty-one, two thousand three.

SIX: DISPUTES.—The contracting parties declare that any dispute arising from the
interpretation and performance of this agreement will be processed and resolved
by arbitrators in equity, by arbitration administered by the Center for
Mediation and Arbitration of the Chamber of Commerce of Guayaquil, pursuant to
the rules of the institution and the applicable law.

SEVEN: DOCUMENTS OF PROOF.—Enclosed with this agreement are all documents of
proof referred to in the text of the agreement, especially the inventory of
assets owned by MARINES C.A. and RECORCHOLIS S.A. and the identification
documents of the deponents.

SIGNATURES

For CONLORANCE INVESTMENTS INC.

[signature]
ATTY. JUSTO ANDRES ANDRADE MACIAS
C.C. No. 120136935-0
C.V. No. 88-0001

For MADERAS SECAS C.A., MASECA

[signature]
ENG. JOSE ALBERTO SANDOVAL MUÑOZ
C.C. No. 0902308816
C.V. No. 411199
R.U.C. No. 0990136378001

5

--------------------------------------------------------------------------------

For BALMANTA S.A.

[signature]
ENG. CARLOS NARANJO LINDAO
C.C. No. 0903523843
C.V. No. 74-0053
R.U.C. No.

For BALTEK CORPORATION

[signature]
MR. ANTONIO LUIS DIAZ
PASSPORT No.

For MARINES C.A.

[signature]
ENG. JOSE ALBERTO SANDOVAL MUÑOZ
C.C. No. 0902308816
C.V. No. 411199
R.U.C. No.

[signature]
ENG. VICENTE OLLAGUE LOYOLA
C.C. No. 0902147842
C.V. No. 75-0055
R.U.C. No. 0902147842001

6

--------------------------------------------------------------------------------
